Exhibit 10.2

 

AMENDMENT NO. 2 TO GUARANTEE AGREEMENT

 

AMENDMENT NO. 2 TO GUARANTEE AGREEMENT (this “Amendment”), dated effective as of
June 27, 2013 (the “Amendment Effective Date”), made by ARES COMMERCIAL REAL
ESTATE CORPORATION, a Maryland corporation (“Guarantor”) having its principal
place of business c/o Ares Management LLC, One North Wacker Drive, 48th Floor,
Chicago, IL  60606, in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Buyer”) and any of its parent, subsidiary or
affiliated companies (collectively, “Beneficiary”).

 

RECITALS

 

WHEREAS, pursuant to that certain Master Repurchase and Securities Contract,
dated as of December 14, 2011 (the “Original Repurchase Agreement”) between
Wells Fargo Bank, National Association (as “Buyer”) and ACRC Lender W LLC
(“Seller”), as amended pursuant to Amendment No. 1 to Master Repurchase and
Securities Contract between Buyer, Guarantor, ACRC Holdings LLC (as Original
Guarantor) and Seller dated April 22, 2012 (the “First Amendment”; together with
the Original Repurchase Agreement, as further amended, supplemented or otherwise
modified from time to time, the “Repurchase Agreement”), Seller agreed to sell,
from time to time, to Buyer certain Whole Loans and Senior Interests, each as
defined in the Repurchase Agreement (collectively, the “Purchased Assets”), upon
the terms and subject to the conditions as set forth therein;

 

WHEREAS, in connection with the execution and delivery by the parties thereto of
the First Amendment, Guarantor executed and delivered to Buyer a replacement
Guarantee Agreement dated as of May 22, 2012, as amended pursuant to Amendment
No. 1 to Guarantee Agreement between Guarantor and Buyer dated as of June 29,
2012 (the “Guarantee”); and

 

WHEREAS, Buyer and Guarantor have agreed to further amend certain provisions of
the Guarantee as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby agrees with Buyer as follows:

 

1.         Amendment to Guaranty.

 

(a)        The defined term “Liquidity”, as set forth in Section 1 of the
Guaranty, is hereby deleted in its entirety.

 

(b)       The defined terms “Debt Service”, “Fixed Charge Coverage Ratio”,
“Fixed Charges”, “Tangible Net Worth” and “Total Assets”, as set forth in
Section 1 of the Guaranty, are each hereby amended and restated in their
entirety to read as follows:

 

“Debt Service”:  For any Test Period, the sum of (a) Interest Expense for
Guarantor determined on a consolidated basis for such period, and (b) all
regularly scheduled principal payments made

 

--------------------------------------------------------------------------------


 

with respect to Indebtedness of Guarantor and its Subsidiaries during such
period, other than (i) any voluntary or involuntary prepayment or
(ii) prepayment occasioned by the repayment of an underlying asset, or any
balloon, bullet, margin or similar principal payment which repays such
Indebtedness in part or in full.

 

“Fixed Charge Coverage Ratio”:  With respect to Guarantor at any time, the
EBITDA (as determined in accordance with GAAP) for the immediately preceding
twelve (12) month period ending on the last date of the applicable Test Period,
divided by the Fixed Charges for the immediately preceding twelve (12) month
period ending on the last date of the applicable Test Period.

 

“Fixed Charges”:  With respect to Guarantor at any time, the sum of (a) Debt
Service, (b) all preferred dividends that Guarantor is required, pursuant to the
terms of the certificate of designation or other similar document governing the
rights of preferred shareholders, to pay and is not permitted to defer,
(c) Capital Lease Obligations paid or accrued during such period, and (d) any
amounts payable under any Ground Lease.

 

“Tangible Net Worth”:  With respect to Guarantor at any time, determined on a
consolidated basis, all amounts that would be included under capital or
shareholder’s equity (or any like caption) on the balance sheet of Guarantor,
minus (a) amounts owing to Guarantor from any Affiliate thereof, or from
officers, employees, partners, members, directors, shareholders or other Persons
similarly affiliated with such Person or any Affiliate thereof, (b) intangible
assets, and (c) prepaid taxes and/or expenses, plus deferred origination fees,
net of deferred origination costs, all on or as of such date.  For the sake of
clarity, mortgage servicing rights shall not be deemed to be intangible assets.

 

“Total Assets”:  With respect to Guarantor and any date, an amount, determined
on a consolidated basis, equal to the aggregate book value of all assets owned
by Guarantor on a consolidated basis and the proportionate share of assets owned
by all non-consolidated Subsidiaries of Guarantor, less (a) amounts owing to
Guarantor from any Affiliate thereof, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with
Guarantor or any Affiliate thereof, (b) intangible assets (other than Interest
Rate Protection Agreements specifically related to the Purchased Assets), and
(c) prepaid taxes and expenses, plus deferred origination fees, net of deferred
origination costs, all on or as of such date.  For the sake of clarity, mortgage
servicing rights shall not be deemed to be intangible assets.

 

-2-

--------------------------------------------------------------------------------


 

(c)        Section 9(b) of the Guaranty is hereby deleted in its entirety and
replaced with “[Reserved]”.

 

(d)       Section 9(c) of the Guaranty is hereby amended and restated in its
entirety to read as follows:

 

(c)        Fixed Charge Coverage Ratio.  Commencing on the calendar quarter
ending on June 30, 2013, Guarantor shall not permit its Fixed Charge Coverage
Ratio for the immediately preceding twelve (12) month period ending on the last
date of the applicable Test Period to be less than 1.25 to 1.00, with compliance
to be tested as of the end of each Test Period.

 

2.         Limited Effect.  Except as expressly amended and modified by this
Amendment, the Guarantee shall continue to be, and shall remain, in full force
and effect in accordance with its terms; provided, however, that upon the
Amendment Effective Date, each (a) reference to the “Guarantee” in any of the
Repurchase Documents shall be deemed to be a reference to the Guarantee as
amended hereby, and (b) each reference in the Guarantee to “this Agreement”,
this “Guarantee”, “hereof”, “herein” or words of similar effect in referring to
the Guarantee shall be deemed to be references to the Guarantee as amended by
this Amendment.

 

3.         Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

 

4.         Paragraph Headings.  The paragraph headings used in this Guarantee
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

 

5.         Governing Law.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW, PROVISION OR
RULE (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

-3-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Guarantee Agreement to be duly executed and delivered as of the date first above
written.

 

 

 

Guarantor:

 

 

 

 

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy B. Smith

 

 

 

Name: Timothy B. Smith

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

Beneficiary:

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A., a national banking association

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Nelson

 

 

 

Name: John Nelson

 

 

Title: Managing Director

 

 

Acknowledged and Agreed to by:

 

 

 

Seller:

 

 

ACRC LENDER W LLC, a Delaware limited
liability company

 

 

 

By:

/s/ Timothy B. Smith

 

 

Name: Timothy B. Smith

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------